Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) (hereinafter Holec).
Re claim 1: Rieger teaches a light engine circuit board (1, fig. 1), comprising: a flexible substrate (3, fig. 1) (flexible strip-shaped carrier, see para [0047]) having a first interconnect region (right region 7, fig. 1) located at a first end of the flexible substrate (right end of 3, fig. 1) and a second interconnect region (left region 7, fig. 1) located at a second end of the flexible substrate (left end of 3, fig. 1), wherein the first interconnect region (right region 7, fig. 1) and the second interconnect region (left region 7, fig. 1) each comprise one or more solder elements (7, fig. 1); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the flexible substrate (3).  

	Holec teaches a first interconnect region (region of 7, fig. 2b) and a second interconnect region (region of 8, fig. 3) each comprise one or more solder strips (7, 8, figs. 2b and 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 2: Rieger teaches the first interconnect region (right region 7, fig. 1) is located on a top surface of the flexible substrate (top surface of 3, fig. 2) and 
However, Rieger fails to teach the second interconnect region is located on a bottom surface of the flexible substrate.  
Holec teaches a first interconnect region (region of 3, fig. 2a) (top side pads 3, see Col. 9 line 55) is located is located on a top surface (top surface of 5, fig. 2a) of the flexible substrate (substrate of 5, fig. 2a) and the second interconnect region (region of 8, fig. 3) (bottom side, see Col 9 lines 55) is located on a bottom surface (bottom surface of 9, fig. 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the locations of the interconnect regions such that the second interconnect region is located on a bottom surface of the flexible substrate, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].


However, Rieger fails to teach the one or more solder strips comprise two solder strips.
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) comprise two solder strips (three strips, see figs. 2b and 3).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to strips such that the one or more solder strips comprise two solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 4: Rieger fails to teach the one or more solder strips are line shaped, T-shaped, or I-shaped.  
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) are line shaped (see figs. 2b and 3), T-shaped, or I-shaped.
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to be line shaped solder strips, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 5: Rieger fails to teach  the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end.  

Therefore, in view of Holec , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to strips where the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region are shaped and positioned in such a way as to overlap each other when the first end is placed on top of the second end, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 6: Rieger fails to teach the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top of the second end.  
Holec teaches the first interconnect region (region of 7, fig. 2b) and the second interconnect region (region of 8, fig. 3) are shaped to overlap each other (see fig. 5) (see Col. 9 lines 45-56) when the first end (end of 7, fig. 2b) is placed on top of the second end (end of 8, fig. 3).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape and arrangement of the solder elements of Rieger to overlapping strips where the first interconnect region and the second interconnect region are shaped to overlap each other when the first end is placed on top 

Re claim 7: Rieger fails to teach the one or more solder strips are electrically coupled to the plurality of LEDs via one or more traces.  
Holec teaches the one or more solder strips (7, 8, figs. 2b and 3) are electrically coupled to the plurality of LEDs (13, 14, fig. 4b) via one or more traces (60, fig. 4b).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more circuit traces coupling the one or more solder strips to the plurality of LEDs such that they are electrically coupled, in order to provide an electrical connection between the LEDs and the solder to provide electrical connections to multiple LED strips.

Re claim 8: Rieger teaches an adhesive tape layer (electrically conductive adhesive, see para [0050]).  

Re claim 10: Rieger teaches a system, comprising: a first light engine circuit board (middle 2, fig. 1), comprising: a first flexible substrate (3, fig. 1) having a first interconnect region (left region 7, fig. 2) located at a first end of the first flexible substrate (left end of 3, fig. 1), wherein the first interconnect region (left region 7) comprises one or more solder elements (7, fig. 1)(soldering, see para [0050]); and a plurality of light emitting diodes (LEDs) (5, fig. 1) (LEDs, see para [0048]) on the first flexible substrate (3); and a second light engine circuit board (left 2, fig. 2), comprising: a second flexible substrate (3 of left 2, fig. 1) having a second 
However, Rieger fails to teach solder strips; and wherein the first interconnect region of the first light engine circuit board overlaps with the second interconnect region of the second light engine circuit board to provide an electrical connection between the first light engine circuit board and the second light engine circuit board. 
	Holec teaches a first interconnect region (region of 7, fig. 2b) and a second interconnect region (region of 8, fig. 3) each comprise one or more solder strips (7, 8, figs. 2b and 3); and wherein the first interconnect region (region of 7, fig. 2b) of the first light engine circuit board (5, fig. 2b) overlaps (see fig. 5) with the second interconnect region (region of 8, fig. 3) of the second light engine circuit board (9, fig. 3) to provide an electrical connection (see Col. 9 lines 45-62) between the first light engine circuit board (5) and the second light engine circuit board (9).
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips and overlap the first and second interconnect regions where the first interconnect region of the first light engine circuit board overlaps with the second interconnect region of the second light engine circuit board to provide an electrical connection between the first light engine circuit board and the second light engine circuit board, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 11: Rieger fails to teach the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection.  
Holec teaches the one or more solder strips (7, 8, fig. 2b and 3) on the first interconnect region (region of 7, fig. 2b) and the one or more solder strips on the second interconnect region (region of 7, fig. 3) overlap (see fig. 5) when the first interconnect region (region of 7) overlaps the second interconnect region (region of 8) in order to provide the electrical connection (see Col. 9 lines 45-62).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder elements of Rieger to solder strips and overlap the one or more solder strips such that the one or more solder strips on the first interconnect region and the one or more solder strips on the second interconnect region overlap when the first interconnect region overlaps the second interconnect region in order to provide the electrical connection, in order to increase surface contact area of the electrical conductors thereby improving electrical connection.

Re claim 12: Rieger teaches the first interconnect region (left region 7, fig. 1) is located on a top surface of the flexible substrate (top surface of 3, fig. 2) and 
However, Rieger fails to teach the second interconnect region is located on a bottom surface of the second flexible substrate.  

Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the locations of the interconnect regions such that the second interconnect region is located on a bottom surface of the flexible substrate, in order to allow overlapping of the interconnects to add strength by adding additional contact area [Holec, Col. 9 lines 60-62].

Re claim 13: Rieger fails to teach the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine.  
Holec teaches the first light engine circuit board (16, fig. 5) may be angularly bent (bend about 21 and 22, fig. 5) with respect to the second light engine circuit board (12, fig. 5) at the location where the first interconnect region (region of 20, fig. 5) overlaps the second interconnect engine (region of 19, fig. 5).  
Therefore, in view of Holec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlap the first interconnect region with the second interconnect region of Rieger where the first light engine circuit board may be angularly bent with respect to the second light engine circuit board at the location where the first interconnect region overlaps the second interconnect engine, in order to add strength to the interconnects by adding additional contact area [Holec, Col. 9 lines 60-62].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) as applied to claim 1 above, and further in view of DeMayo et al. (US 2020/0088392) (hereinafter DeMayo).
Re claim 9: Rieger in view of Holec fails to teach the plurality of LEDs are electrically coupled to a power source; and when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source.  
DeMayo teaches a plurality of LEDs (164, fig. 4) are electrically coupled to a power source (28, fig. 4); and when a portion of a light engine circuit board (board of 164, fig. 4) is cut (cut along 40, 42, fig. 4) (see para [0027]), a remaining plurality of LEDs (164) on the light engine circuit board (board of 164) are still electrically coupled (see para [0027]) to the power source (28).
Therefore, in view of DeMayo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the plurality of LEDs of Rieger to a power source where when a portion of the light engine circuit board is cut, a remaining plurality of LEDs on the light engine circuit board are still electrically coupled to the power source, in order to separately power the LEDs when the rest of the strip is cut [DeMayo, 0027].

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US 2012/0120644) in view of Holec et al. (US 8,007,286) as applied to claim 13 above, and further in view of Roberts (US 2012/0235172).

Roberts teaches a first light engine circuit board (130, fig. 1B) may be bent at a 90° angle (90 degrees, see para [0005]) with respect to a second light engine circuit board (130, fig. 1B).  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at a 90° angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 15: Rieger in view of Holec fails to teach the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board.  
Roberts teaches the first light engine circuit board (130, fig. 1B) may be bent at an acute angle (10, 20, 30, 40, 45, 60 degrees see para [0005]) with respect to the second light engine circuit board (130, fig. 1B).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board may be bent at an acute angle with respect to the second light engine circuit board, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 16: Rieger in view of Holec fails to teach the first light engine circuit board and the second light engine circuit board are bent in an arc shape.  

Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the first light engine circuit board and the second light engine circuit board are bent in an arc shape, in order to adjust the shape of the lighting strip and lighting distribution.

Re claim 17: Rieger in view of Holec fails to teach the arc shape has a radius of curvature of 1 inch or greater.  
Roberts teaches bending angles of 1 to 180 degrees (see para [0195]).
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature of 1 inch or greater, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature of 1 inch or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: Rieger in view of Holec fails to teach the arc shape has a radius of curvature between 1 inch and 6 inches.  

Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that the arc shape has a radius of curvature between 1 inch and 6 inches, in order to adjust the shape of the lighting strip and lighting distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the bend angle such that the arc shape has a radius of curvature between 1 inch and 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 19: Rieger in view of Holec fails to teach the arc shape has a radius of curvature that depends on at least one of a physical dimension of the plurality of LEDs, a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Roberts teaches the arc shape (see fig. 1B) has a radius of curvature (see fig. 1B) that depends on at least one of a physical dimension of the plurality of LEDs (125, fig. 1B), a number of LEDs per unit length of the first and second light engine circuit boards, and a thickness of one or more materials comprising the first and second light engine circuit boards.  
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the first and second light engine circuit boards so that arc shape has a radius of curvature that depends on a physical dimension of the plurality of LEDs, in order to adjust the shape of the lighting strip and lighting distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman (US 2017/0122507), Grave et al. (US 2020/0284403), Zanotto et al. (US 2016/0334090), Chen et al. (US 2013/0120979), Tamura et al. (US 2015/0338069) disclose a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ZHENG SONG/Primary Examiner, Art Unit 2875